The appellant, subpoenaed to appear as a third party in supplementary proceedings, moved to vacate the subpoena on the ground that the judgment on which said proceedings were based had been discharged in bankruptcy. The motion was denied. An examination of the record on appeal in the action, submitted by stipulation on this appeal, furnishes conclusive evidence that the judgment was one rendered against the defendant in an action to recover damages for false and fraudulent representations in the sale of a mortgage. Order affirmed, with ten dollars costs and disbursements; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.